In writing the opinion in State v. McKinley (Feb. 6, 1986), Cuyahoga App. No. 50016, unreported, reversed on other grounds (1986), 24 Ohio St.3d 208, 24 OBR 434, 494 N.E.2d 1113, we were not attempting to formulate a new rule. In fact, we pointed out that the reasoning employed in the decision be viewed with caution. Id. at 14. Upon further reflection, we now believe that the United States Sixth Circuit's analysis in Robards v. Rees
(C.A. 6, 1986), 789 F.2d 379, provides a basis for changing our position.
In a well-reasoned opinion, the Sixth Circuit concluded that (1) a silent record alone does not compel the conclusion that a defendant was unrepresented, and (2) such an argument can be waived if not properly and timely asserted by the defendant. Robards relied only upon the silence of the record. No evidence was submitted, or attempted to be submitted, by way of an affidavit or other sworn claim which would attest that he was not represented by counsel. Id. at 385. With such a record, the Sixth Circuit concluded that the court could not justifiably assume that the defendant had been denied a constitutional right. In the instant case, the issue was raised for the first time on appeal. With the advancement in the protection of the rights of an accused over the past twenty-five years, the presumption is great that substantially all indigent criminal defendants accused of a felony have been provided counsel in this state. The claim of a constitutional infirmity initially should be asserted by an accused in the trial court, providing an opportunity for that court to examine and rule on the issue.
The constitutional right to counsel is not affected by this decision and remains inviolate. Any felony conviction *Page 55 
obtained in violation of a defendant's right to counsel cannot be used to enhance the puhishment for another offense. The court inRobards relied on the conclusion that Lewis v. United States
(1980), 445 U.S. 55, impliedly overruled United States v. Lufman
(C.A. 7, 1972), 457 F.2d 165. While the United States Supreme Court stated that a state conviction obtained without counsel could be the basis for a subsequent conviction for having a weapon as a convicted felon, the court in no way overruled its holdings in Burgett v. Texas (1967), 389 U.S. 109; Gideon v.Wainwright (1963), 372 U.S. 335, 23 O.O. 2d 258; or UnitedStates v. Tucker (1972), 404 U.S. 443.